Citation Nr: 0608100	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric condition, secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 13, 1979, to November 30, 1979, with several 
subsequent periods of active and inactive duty for training 
(INACDUTRA) as a member of the Army National Guard in Puerto 
Rico.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the appellant's claim for 
service connection for a left knee disability (mild 
degenerative joint disease, status post arthroscopic surgery) 
and for an acquired psychiatric disorder, secondary to the 
left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required on his part.  The 
Board notes that the appellant's claim for service connection 
for an acquired psychiatric disorder, secondary to a left 
knee disability is "inextricably intertwined" with his claim 
for service connection for a left knee disability.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


REMAND

Additional development is necessary prior to further 
disposition of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that the appellant injured 
his left knee in December 1990, while on duty as a police 
officer.  The record also reflects that the appellant 
reinjured his left knee during a period of active duty for 
training in February 1997 and that he currently has a left 
knee disability.  It remains unclear whether any knee 
disability was aggravated by the February 1997 ACDUTRA 
injury.

The appellant was last afforded a VA examination of the knees 
in October 2003.  At that time, the examiner opined that 
given that there was no evidence of a left knee injury during 
the appellant's service, it was less likely than not that the 
appellant's current left knee disability was related to his 
service.  It appears, however, that records of a left knee 
injury dated in February 1997 were added to the claims file 
after the October 2003 examination.  Because a VA examiner 
has not yet opined as to whether the appellant's left knee 
condition was aggravated or permanently worsened by his 
injury during his February 1997 ACDUTRA service, the Board 
finds that an additional examination and opinion addressing 
the question of aggravation are necessary in order to fairly 
decide the merits of the veteran's claim.

The Board notes that the claim for service connection for an 
acquired psychiatric disorder, secondary to a left knee 
disability is inextricably intertwined with the issue of 
whether service connection is warranted for a left knee 
disability.  Where a pending claim (i.e., service connection 
for an acquired psychiatric disorder, secondary to a left 
knee disability) is inextricably intertwined with a claim 
currently on appeal (service connection for a left knee 
disability), the appropriate remedy is to remand the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  See Harris, supra; cf. Holland v. Brown, 
6 Vet. App. 443 (1994)..

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an etiological 
opinion, specifically addressing 
whether any pre-existing left knee 
disability was aggravated or 
permanently worsened by the appellant's 
February 1997 injury during his period 
of ACDUTRA.  No additional physical 
examination of the appellant is 
necessary, unless the examining 
physician determines otherwise.  The 
examiner should indicate that the 
claims folder has been reviewed and 
that he or she has taken into account 
the medical records of prior treatment 
referable to a left knee disability.  
The examiner should identify all 
currently existing left knee disorders, 
and then, based upon a review of the 
historical records and medical 
principles, provide an opinion as to 
whether there is a 50 percent or 
greater probability that any current 
left knee disability is etiologically 
related to the veteran's active service 
February 1997 period of ACDUTRA.  If 
necessary, the examiner should attempt 
to reconcile his/her opinion with the 
various medical opinions of record.   
The rationale for all opinions 
expressed must be provided.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a left knee 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


